DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendment filed on 07/26/2021 has been entered. Claims 1-4, 6-14, and 16-20 remain pending in the application, as claims 5 and 15 have been cancelled. The amendment overcomes each and every claim objection and every rejection made under 35 USC §112(b) in the Non-Final Rejection mailed 04/26/2021. Therefore, the claim objections and the rejections made under 35 USC §112(b) in the Non-Final Rejection are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 9, 11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8028660 issued to Troy in view of U.S. Patent No. 4936253 issued to Otamendi-Busto (hereinafter Otamendi).
Regarding claim 1, Troy discloses an aquaculture system, comprising: an aquatic animal containment system (abstract) operative to hold a population of aquatic animals within a body of water, the aquatic animal containment system comprising an enclosed hull 15 (figure 1, cage structure 15) having a receptacle 13 (figure 1, showing antenna pole 13 acting as a vertical receptacle for hull 14) configured to receive a mechanical core 14 (figure 1, hull 14), the mechanical core 14 configured to store at least one subsystem (figure 2; column 5, lines 18-30) to implement at least one function of the aquaculture system; and a position management system 18 (figure 2, position subsystem 18) operative to maintain the enclosed hull at a depth below a surface of the body of water (column 5, lines 35-52).
Troy does not appear to specifically disclose a control system configured to receive a water temperature parameter value specifying a temperature of water for positioning the aquatic animal containment system. Troy also does not appear to specifically disclose the position management system being operative to move the enclosed hull to the depth to place the aquatic animals in a water temperature that is within a range of the water temperature parameter value.
Otamendi teaches a control system (column 3, lines 14-20; “The temperature is controlled by means of three sensors…”) configured to receive a water temperature parameter value specifying a temperature of water (column 3, lines 14-20; “…three sensors…”) for positioning an aquatic animal containment system 1 (figures 2-3, cage 1; column 3, lines 14-20; “…water column may be determined automatically at all times and the most suitable option may be chosen…”). Otamendi also teaches a 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troy and include a control system configured to receive a water temperature parameter value specifying a temperature of water for positioning the aquatic animal containment system, as well as the position management system being operative to move the enclosed hull to the depth to place the aquatic animals in a water temperature that is within a range of the water temperature parameter value. as taught by Otamendi, in order to permit maintaining a constant temperature within an aquaculture system (e.g., Otamendi; column 2, lines 24-31, showing how changes in water temperature can be harmful to fish; column 4, lines 55-60 show how ballast tanks 6 can elevate or lower cage 1 so as to maintain a constant temperature, as water temperature in a sea or large body of water changes with water depth).

	Regarding claim 4, as dependent on claim 1, Troy as modified discloses the limitations of claim 1. Troy also discloses the at least one subsystem (figures 2 and 6) comprising at least one of a feeding system, an aeration system, a water quality system, a life cycle management system, a harvesting system, and a power management system (figures 2 and 6; column 5, lines 18-30; column 6, lines 11-37; abstract).

	Regarding claim 9, as dependent on claim 1, Troy as modified discloses the limitations of claim 1. Troy also discloses the at least one subsystem (figure 2) comprising an aeration system (column 4, lines 57-62), the aeration system comprising an aeration buoy (air chamber; column 1, lines 41-47; column 4, 

	Regarding claim 11, Troy discloses a method of aquaculture farming, the method comprising: placing an aquatic animal containment system (abstract; figure 3) operative to hold a population of aquatic animals (abstract; figure 3) and comprising an enclosed hull 15 (figure 1, cage structure 15) having a receptacle 13 (figure 1, showing antenna pole 13 acting as a vertical receptacle for hull 14) configured to receive a mechanical core 14 (figure 1, hull 14), the mechanical core 14 configured to store at least one subsystem (figure 2; column 5, lines 18-30) to implement at least one function of the aquaculture system associated with the aquatic animal containment system; and maintaining the enclosed hull 15 at a depth below a surface of the body of water (figure 3) using a position management system 18 (figure 2, position subsystem 18; column 5, lines 35-52).
	Troy does not appear to specifically disclose determining a water temperature parameter value specifying a temperature of water for positioning the aquatic animal containment system and the depth determined to place the aquatic animals in a water temperature that is within a range of the water temperature parameter value.
Otamendi teaches determining a water temperature parameter value specifying a temperature of water (column 3, lines 14-20; “The temperature is controlled by means of three sensors…”) for positioning an aquatic animal containment system 1 (figures 2-3, cage 1; column 3, lines 14-20; “…water column may be determined automatically at all times and the most suitable option may be chosen…”).
Otamendi also teaches the depth determined to place the aquatic animals in a water temperature that is within a range of the water temperature parameter value (figure 2, ballast tank 6; column 3, lines 14-20; column 4, lines 51-67; “The cultivation cage 1 is positioned…at a suitable level for temperature in the cage to be constant, by means of the actuation of the ballast tanks 6 elevate or lower the assembly”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troy and include determining a water temperature parameter value 

	Regarding claim 14, as dependent on claim 11, Troy as modified discloses the limitations of claim 11. Troy also discloses Troy also discloses the at least one subsystem (figures 2 and 6) comprising at least one of a feeding system, an aeration system, a water quality system, a life cycle management system, a harvesting system, and a power management system (figures 2 and 6; column 5, lines 18-30; column 6, lines 11-37; abstract).

	Regarding claim 19, as dependent on claim 11, Troy as modified discloses the limitations of claim 11. Troy also discloses the at least one subsystem (figure 2) comprising an aeration system (column 4, lines 57-62), the aeration system comprising an aeration buoy (air chamber; column 1, lines 41-47; column 4, lines 57-62) to perform aeration at least partially above a surface of the body of water (column 1, lines 41-47).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Troy as modified by Otamendi as applied to claims 1 and 11 above, and further in view of U.S. Patent Publication No. 20120184001 issued to Stephen et al (hereinafter Stephen).
	Regarding claim 2, as dependent on claim 1, Troy as modified discloses the limitations of claim 1. Troy does not appear to specifically disclose the enclosed hull being formed of an impermeable material.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troy as modified and include an enclosed hull being formed of an impermeable material, as taught by Stephen, in order to prevent fish or other materials in the enclosed hull to escape or enter the hull (e.g., Stephen, paragraph 0011).
	
Regarding claim 12, as dependent on claim 11, Troy as modified discloses the limitations of claim 11. Troy does not appear to specifically disclose the enclosed hull being formed of an impermeable material.
Stephen teaches an enclosed hull 101 (figure 1, inner cage 101) being formed of an impermeable material (paragraphs 0011 and 0016, showing how panels of inner cage 101 can be made of impermeable material).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troy as modified and include an enclosed hull being formed of an impermeable material, as taught by Stephen, in order to prevent fish or other materials in the enclosed hull to escape or enter the hull (e.g., Stephen, paragraph 0011).


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Troy as modified by Otamendi as applied to claims 1 and 11 above, and further in view of WO2018074976 issued to Leow.
Regarding claim 3, as dependent on claim 1, Troy as modified discloses the limitations of claim 1. Troy does not appear to specifically disclose a mooring coupled to the enclosed hull via a mooring cable to anchor the aquaculture system.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troy as modified and include a mooring coupled to the enclosed hull via a mooring cable to anchor the aquaculture system, as taught by Leow, in order to couple the hull to foundations and to restrict movement of the hull (e.g., Leow, page 35, lines 27-30, claim 33).

	Regarding claim 13, as dependent on claim 11, Troy as modified discloses the limitations of claim 11. Troy does not appear to specifically disclose a mooring coupled to the enclosed hull via a mooring cable to anchor the aquaculture system.
Leow teaches a mooring (figure 2G, mooring lines 122; page 23, lines 11-14) coupled to an enclosed hull 101 (figure 2G, hull 101; page 13, lines 1-5) via a mooring cable (figure 2G, mooring lines 122 are mooring cables) to anchor an aquaculture system 10 (figure 2G, production apparatus 10).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troy as modified and include a mooring coupled to the enclosed hull via a mooring cable to anchor the aquaculture system, as taught by Leow, in order to couple the hull to foundations and to restrict movement of the hull (e.g., Leow, page 35, lines 27-30, claim 33).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Troy as modified by Otamendi as applied to claims 1 and 11 above, and further in view of U.S. Patent No. 10191489 issued to Rapoport.
	Regarding claim 6, as dependent on claim 1, Troy as modified discloses the limitations of claim 1. Troy does not appear to specifically disclose the position management system being operative to move the enclosed hull to a deeper depth based on wave activity of the body of water.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troy as modified and include the position management system being operative to move the enclosed hull to a deeper depth based on wave activity of the body of water, as taught by Rapoport, in order to permit an enclosure to steer away from certain wave activity (e.g., Rapoport, column 14, lines 57-62).

Regarding claim 16, as dependent on claim 11, Troy as modified discloses the limitations of claim 11. Troy does not appear to specifically disclose the position management system being operative to move the enclosed hull to a deeper depth based on wave activity of the body of water.
Rapoport teaches a position management system 410 (figure 4, navigation system 410) being operative to move an enclosed hull 100 (figure 1, structure 100) to a deeper depth based on wave activity of a body of water (column 14, lines 48-62; “the navigation system 410 can determine the boundaries of a strong current…and determine that if the autonomous submersible structure sank in depth by five feet, the structure would be able to steer out of the strong current”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troy as modified and include the position management system being operative to move the enclosed hull to a deeper depth based on wave activity of the body of water, as taught by Rapoport, in order to permit an enclosure to steer away from certain wave activity (e.g., Rapoport, column 14, lines 57-62).



Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Troy as modified by Otamendi as applied to claims 1 and 11 above, and further in view of U.S. Patent No. 10231443 issued to Gace et al. (Gace)
Regarding claim 7, as dependent on claim 1, Troy as modified discloses the limitations of claim 1. Troy does not appear to specifically disclose the position management system comprising a winch operative to move the enclosed hull up and down a mooring cable to adjust the depth.
	Gace teaches a position management system (figure 4; column 8, lines 22-26, showing cable 251 being connected to a reel and drive assembly) comprising a winch (column 8, lines 22-26, which shows a reel and drive assembly adjusting a cable 251 to change the depth of the fish pen 100, illustrated in figure 4) operative to move an enclosed hull 100 (figure 4, fish pen 100) up and down a mooring cable 251 (figure 4, cable 251; column 8, lines 22-32) to adjust the depth (column 8, lines 22-32).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troy as modified and include the position management system comprising a winch operative to move the enclosed hull up and down a mooring cable to adjust the depth, as taught by Gace, in order to permit the enclosed hull to be raised or lowered for a variety of reasons, including maintenance, treatment, harvesting, and to follow tidal changes (e.g., Gace, column 8, lines 16-32).

	Regarding claim 17, as dependent on claim 11, Troy as modified discloses the limitations of claim 11. Troy does not appear to specifically disclose the position management system comprising a winch operative to move the enclosed hull up and down a mooring cable to adjust the depth.
Gace teaches a position management system (figure 4; column 8, lines 22-26, showing cable 251 being connected to a reel and drive assembly) comprising a winch (column 8, lines 22-26, which shows a reel and drive assembly adjusting a cable 251 to change the depth of the fish pen 100, illustrated in figure 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troy as modified and include the position management system comprising a winch operative to move the enclosed hull up and down a mooring cable to adjust the depth, as taught by Gace, in order to permit the enclosed hull to be raised or lowered for a variety of reasons, including maintenance, treatment, harvesting, and to follow tidal changes (e.g., Gace, column 8, lines 16-32).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Troy as modified by Otamendi as applied to claims 1 and 11 above, and further in view of WO2016023071 issued to Barnard.
Regarding claim 8, as dependent on claim 1, Troy as modified discloses the limitations of claim 1. Troy does not appear to specifically disclose the at least one subsystem comprising a feeding system to provide food to the population of aquatic animals, the feeding system operative to move a packaged aliquot of food pellets to contact a knife to release the food pellets into a dispenser to the enclosed hull.
	Barnard teaches at least one subsystem comprising a feeding system 20 (figure 2, feeder 20; page 14, lines 32-35) to provide food to a population of aquatic animals (page 14, line 32 – page 15, line 4), the feeding system 20 operative to move a packaged aliquot of food pellets to contact a knife (page 15, lines 13-17) to release the food pellets into a dispenser 32 (figures 2 and 2A, dispenser 32; page 14, lines 32-35) to an enclosed hull 34 (figure 2, container 34; page 14, line 32 – page 15, line 29).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troy as modified and the at least one subsystem comprising a feeding system to provide food to the population of aquatic animals, the feeding system operative to move a packaged aliquot of food pellets to contact a knife to release the food pellets into a dispenser to the 

Regarding claim 18, as dependent on claim 11, Troy as modified discloses the limitations of claim 11. Troy does not appear to specifically disclose the at least one subsystem comprising a feeding system to provide food to the population of aquatic animals, the feeding system operative to move a packaged aliquot of food pellets to contact a knife to release the food pellets into a dispenser to the enclosed hull.
	Barnard teaches at least one subsystem comprising a feeding system 20 (figure 2, feeder 20; page 14, lines 32-35) to provide food to a population of aquatic animals (page 14, line 32 – page 15, line 4), the feeding system 20 operative to move a packaged aliquot of food pellets to contact a knife (page 15, lines 13-17) to release the food pellets into a dispenser 32 (figures 2 and 2A, dispenser 32; page 14, lines 32-35) to an enclosed hull 34 (figure 2, container 34; page 14, line 32 – page 15, line 29).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troy as modified and the at least one subsystem comprising a feeding system to provide food to the population of aquatic animals, the feeding system operative to move a packaged aliquot of food pellets to contact a knife to release the food pellets into a dispenser to the enclosed hull, as taught by Barnard, in order to control and vary the rate of dispensing feed to an aquatic population (e.g., Barnard, page 15, lines 13-17).

Response to Arguments
	Applicant’s arguments filed 07/26/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Atwater fails to teach or suggest a position management system configured to move the enclosed hull to a depth based on a temperature of the body of water (Remarks, p. 8), which pertains to claims 5 and 15, the arguments have been considered but are moot 
In response to Applicant’s argument that the obviousness rejection of at least claim 5 in view of Troy and Atwater is based on improper hindsight reasoning (Remarks, p. 8), the Applicant is reminded that the Non-Final Action relied upon motivations provided by Atwater (Non-Final Action, p. 10, where portions of Atwater are cited as motivation sources) and not on motivations provided by the Applicants’ Specification.
Applicant is reminded that claim 15, per page 9 of Applicants’ Remarks, is considered to be cancelled within this action, despite the claim amendments presenting claim 15 as original. Claim 15, for purposes of this action, is also considered cancelled as claim 11 includes limitations of supposedly-cancelled claim 15.
New grounds of rejection for claims 6 and 16 (i.e., Rapoport) have been relied upon in this action. This is because Atwater is not relied upon in this action. Also, the claim limitations of claims 6 and 16, like now-cancelled claims 5 and 15, concern the enclosed hull being moved to different depths based on a variable associated with a body of water.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425.  The examiner can normally be reached on Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        


/BRADY W FRAZIER/Primary Examiner, Art Unit 3647